 1
 2
 3
 4
 5
 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
     KIMO GOMEZ,                      )                    No. 1:20-cv-000789-NONE-SAB
12                                    )
         Plaintiff,                   )                    ORDER RE STIPULATION OF
13                                    )                    VOLUNTARY REMAND PURSUANT TO
                 v.                   )                    SENTENCE FOUR OF 42 U.S.C. § 405(g)
14
                                      )                    AND TO ENTRY OF JUDGMENT
15   COMMISSIONER OF SOCIAL SECURITY, )
                                      )                    (DOC. No. 27)
16       Defendant.                   )
17                                    )

18
19          Plaintiff Kimo Gomez filed this action seeking judicial review of the final decision of the
20   Commissioner of Social Security (“the Commissioner”) denying an application for disability
21   benefits. On June 28, 2021, a stipulation was filed for this action to be voluntarily remanded for
22   further proceedings pursuant to sentence four of 42 U.S.C. section 405(g). (Doc. No. 27.)
23          Accordingly, pursuant to the stipulation of the parties,
24          1.      The above-captioned action is REMANDED to the Commissioner of Social
25                  Security for further proceedings consistent with the terms of the stipulation to
26                  remand;
27          2.      All pending matters are VACATED;
28




                                                     -1-
 1        3.    The Clerk of the Court is DIRECTED to randomly assign this matter to a district
 2              judge for the purposes of closing this action; and
 3        3     Judgment is entered in favor of plaintiff Kimo Gomez and against the
 4              Commissioner of Social Security.
 5
 6   IT IS SO ORDERED.
 7
       Dated:   June 29, 2021
 8                                                 UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 -2-
